In related visitation proceedings pursuant to Family Court Act article 6, the petitioner appeals from an order of the Family Court, Rockland County (Warren, J.), dated October 19, 2009, which, upon a determination in related adoption proceedings that her consent was not required for the adoptions, dismissed her petitions for visitation.
Ordered that the order is affirmed, without costs or disbursements.
Upon the adoptions of the subject children, following the determination that the petitioner’s consent to the children’s adoptions was not required (see Domestic Relations Law § 111 [2] [a]); Matter of Alyssa A., 79 AD3d 740 [2010] [decided herewith]), the petitioner’s parental rights ceased, and she lacked standing to prosecute visitation petitions regarding the subject children (see Domestic Relations Law§ 117 [1] [a]; Matter of Seasia D. [Kareem W.], 75 AD3d 548, 551 [2010]; Matter of Kevin W. v Monique T., 38 AD3d 672 [2007]; Matter of Morgaine JJ., 31 AD3d 931 [2006]). The petitioner’s remaining contention is without merit (see People v Moreno, 70 NY2d 403, 405 [1987]; Matter of Alyssa A., 79 AD3d 740 [2010] [decided herewith]). Thus, the Family Court properly dismissed the visitation petitions. Mastro, J.P., Covello, Angiolillo and Lott, JJ., concur.